Citation Nr: 1804791	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-27 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, bipolar disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for restless leg syndrome (RLS).

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 40 percent for a low back injury with mechanical low back pain and degenerative changes. 

5.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculitis of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a hearing in June 2017.  

The Veteran was denied entitlement to service connection for major depressive disorder in a March 2003 rating decision.  Since that rating decision, relevant service treatment records have been added to the claims file.  As such, new and material evidence is not required to reopen the claim and VA will reconsider the claim that was denied in March 2003.  38 C.F.R. § 3.156(c) (2017).  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2017).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, bipolar disorder, and PTSD, and for RLS and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his June 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal for the issue of entitlement to a compensable disability rating for bilateral hearing loss.

2.  Throughout the appeals period, the Veteran's lumbar spine disability has been manifested by painful movement; unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome (IVDS) with doctor prescribed bed rest for incapacitating episodes having a total duration of at least six weeks during a twelve month period has not been shown.

3.  The Veteran's lumbar radiculitis of the left lower extremity has not been shown to result in more than mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable disability rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Throughout the appellate period, the criteria for a disability rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237 (2017).

3.  Throughout the appellate period, the criteria for a disability rating in excess of 10 percent for lumbar radiculitis of the left lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R §§ 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issue of entitlement to a compensable disability rating for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.a.  Claims for increased ratings - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.b.1.  Rating criteria-spine disability

Throughout the appeals period, the Veteran's spine disability has been rated at a 40 percent disability rating under Diagnostic Code 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

The following notes accompany the General Rating Formula:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

Here, however, throughout the appeals period, the Veteran has already received the highest rating assignable (40 percent) for limitation of motion of the spine.  In order for a higher rating to be warranted, the evidence of record must show some form of ankylosis of the spine.  As discussed below, at no point during the pendency of this claim does the evidence of record demonstrate evidence of ankylosis of the spine.  For this reason, additional evidence demonstrating further loss of motion would not further the Veteran's claim and would cause unnecessary delay.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "a] Veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  The Board finds that a remand for purposes of compliance with the Correia range of motion requirements would not assist the Veteran, would serve no useful purpose, and would merely delay a resolution.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted, and with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

 II.b.2. Background-spine disability

The Veteran underwent a VA examination in October 2012.  He reported persistent low back pain which was local.  The Veteran denied peripheral neuropathy, and any problem with urination or bowel movements.  The Veteran denied flare-ups of his back disorder.  Functional loss was due to weakened movement and pain on movement.  Testing of muscle strength, sensory, and deep tendon reflexes were normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran did not have IVDS.  X-rays revealed mild degenerative disc disease which was unchanged from previous examination. 

The Veteran underwent another VA examination in April 2015.  He reported daily ongoing low back pain, exacerbated by prolonged sitting or standing in the same spot.  He denied any urinary or bowel complaints, flare-ups and functional loss or functional impairment of the thoracolumbar spine.  Muscle strength, sensory, and reflex examinations were normal, and straight leg raising test was negative on both sides.  There were no signs or symptoms of radiculopathy on the right.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The examiner found that the Veteran had IVDS of the thoracolumbar spine but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  X-ray revealed mild to moderate degenerative disease which was stable since his previous examination.

The Veteran was provided with a VA examination in January 2017.  The Veteran reported that he had pain in the lower back up to ribs and that some days nothing would alleviate the pain.  He also reported morning stiffness and muscle spasms.  He had no problems with control of bowel or bladder.  He experienced flare-ups two to three times per month, and some days was unable to get out of bed.  He indicated that he had missed about six days of work due to his back.  The Veteran reported no numbness, tingling, shooting pain, or weakness in his right leg.  The examiner noted that there was no ankylosis of the spine, and no other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.

The Veteran's ongoing VA medical records reflect findings consistent with the VA examinations of record.

II.b.3. Analysis-spine disability

In order to warrant a rating in excess of 40 percent, the Veteran's back disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the a 12 month period.

The Board finds that a rating in excess of 40 percent is not warranted under the general rating formula.  Throughout the appeals period on examination, the Veteran clearly demonstrated some range of motion of his spine.  There is no evidence to show that he has ankylosis of his entire thoracolumbar spine.  In fact, the January 2017 VA examiner specifically stated that the Veteran did not have ankylosis of his spine.  Similarly, while the Veteran has indicated that there are times when he must rest due to his service-connected back disability, there is no evidence that his back disability required at least six weeks of doctor-prescribed bedrest to address his lumbar spine symptoms.

Although VA treatment records document continued treatment for the lumbar spine, they do not document any periods of incapacitation prescribed by a physician or ankylosis.

Thus, because there is no evidence of ankylosis or physician-prescribed bedrest to treat IVDS, an increased rating is not warranted.

Finally, as part of this rating, the Board has also considered whether a separate evaluation is warranted for any neurological complications resulting from his lumbar spine disability.  However, besides his service-connected radiculopathy of the left lower extremity, there is no evidence of any other neurological manifestations of the lumbar spine disability, such as chronic bowel, bladder or sexual impairment, due to the service-connected lumbar spine disability that would warrant a separate rating.

The Board understands that the Veteran has reported pain in his lower right extremity, and has contended that this is related to his service-connected lumbar spine disability.  However, the clinical medical evidence of record has failed to show that the Veteran has a neurological disorder or abnormality in his right lower extremity that is related to his spine disability.  A separate rating for his right lower extremity is not supported by the medical evidence of record and therefore will not be granted. 

The Veteran is competent to report the symptoms of his disability.  His complaints are credible and have been considered in the above-noted evidence; however, evaluations for VA purposes do not show either ankylosis or physician-prescribed bedrest as required for a higher schedular rating.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application.

 
II.c.1.  Radiculitis of the Left Lower Extremity - Legal Criteria

The Veteran's service-connected lumbar radiculitis of the left lower extremity is rated at a 10 percent disability rating under Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  This separate rating was made effective April 28, 2015.

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a) (2016).


II.c.2. Lumbar Radiculitis of the Left Lower Extremity - Background

The Veteran underwent a VA examination in October 2012.  At that point, the Veteran reported that his low back pain did not radiate to his left lower extremity. Testing of muscle strength, sensory, and deep tendon reflexes were normal.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

The Veteran underwent another VA examination in April 2015.  At this time, the Veteran reported sciatica-type pain in the left posterior leg.  Muscle strength, sensory, and reflex examinations were normal, and straight leg raising test was negative on both sides.  The Veteran reported mild intermittent pain and paresthesias and/or dysesthesias in the left lower extremity.  Otherwise there were no signs or symptoms of radiculopathy.  The examiner found that  the Veteran had mild involvement of the sciatic nerve on the left.

The Veteran was provided with a VA examination in January 2017.  He denied constant pain and numbness, but reported mild intermittent pain and paresthesias and/or dysesthesias in his left lower extremity only.  Muscle strength, reflex, and sensory examinations were normal in both lower extremities.  The examiner found that his sciatic nerve in the left lower extremity exhibited mild incomplete paralysis.  

III.c.3.  Lumbar Radiculitis of the Left Lower Extremity - Analysis

In the instant case, the Board finds that the Veteran's left lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve since April 28, 2015.  Muscle strength and reflex examinations were normal during all examinations.  The symptoms of mild intermittent pain and paresthesias and/or dysesthesias, which the examiner determined most nearly approximated mild radiculopathy of the sciatic nerve on the left side, do not approximate the rating criteria for a disability rating higher than 10 percent.  Therefore, the Board finds that, as of April 28, 2015, the date left lower extremity radiculopathy was shown by VA examination, a rating in excess of 10 percent rating for radiculopathy of the left lower extremity is not warranted.


ORDER

The appeal of the issue of entitlement to a compensable disability rating for bilateral hearing loss is dismissed. 

A disability rating in excess of 40 percent for a low back injury with mechanical low back pain and degenerative changes is denied. 

An initial disability rating in excess of 10 percent for lumbar radiculitis, left lower extremity is denied.

REMAND

At his hearing, the Veteran reported that he had been receiving ongoing psychiatric treatment from Hope Community Support Program.  However, while it appears that some records reflecting this treatment are part of the record as part of his file from the Social Security Administration (SSA), the most recent records in the claims file from this provider are dated in November 2012.  As the Veteran reported that he was in receipt of continuing treatment from Hope Community Support Program as of his hearing, current records showing this treatment must be obtained and added to the record.

The Veteran has contended that he has an acquired psychiatric disorder, to include depression, anxiety, bipolar disorder, and PTSD, that is related to service.  In addition, he has contended that his psychiatric disorder is secondary to his service-connected lumbar spine and left lower extremity disabilities.

The Veteran was provided a VA examination in July 2011.  The examiner diagnosed bipolar disorder, NOS, ADHD by history, and a personality disorder, NOS, with narcissistic and borderline features.  The examiner opined that these diagnosed disorders were less likely as not a result of service.
An addendum opinion was provided in July 2012.  The examiner noted that service treatment records did not include a diagnosis of a mood disorder.  

In October 2017, the Veteran submitted a private opinion dated in September 2017.  The Veteran reported that he had received a psychiatric medical discharge from active duty.  The private examiner found that the Veteran met the clinical criteria for major depressive disorder, recurrent episode, moderate, with anxious distress, but that there was insufficient clinical evidence to confirm his previous diagnosis of bipolar disorder.  He opined that, given that the Veteran had no pre-existing mental illness other than a diagnosis of ADHD prior to his military service, and his entrance examination by clinicians in the military indicated no mental illness at that time, it was at least as likely as not that his major depressive disorder was due to trauma he experienced while he was in the military, as he had been experiencing depressive symptoms since that time.

The examinations of record are not adequate for rating purposes.  The VA examiners did not address the Veteran's current diagnoses of major depressive disorder, which are reflected in his VA and private treatment records, and in the October 2017 private medical opinion.  In addition, while the October 2017 private examiner noted that the Veteran had been discharged from active duty since he was found to be unfit for duty on a psychiatric basis, his service treatment records show that he was actually discharged due to his back disability.  

Moreover, the Veteran has now contended that his psychiatric disability is secondary to pain associated with his service-connected back and lower left lower extremity disabilities.  A January 2017 VA medical record reflects the notation that the Veteran's pain was affecting his mental health.

As such, the Board finds that the Veteran should be provided with another VA examination to determine whether any psychiatric disorder is related to service or is secondary to his service-connected disabilities.  

The Veteran has argued that his current RLS began during service.  Service treatment records reflect that, while the Veteran was hospitalized for psychiatric treatment in May 1998, he demonstrated motor restlessness during the night without reports of nightmares or other subjective complaints of sleep.  

In October 2011, the Veteran was provided with a VA examination to determine whether his RLS was related to documentation of motor restlessness while being hospitalized during active military service.  The examiner opined that the Veteran's RLS was less likely than not related to service.  The examiner provided the rationale that the Veteran was an inpatient while on active duty for  less than two days.  He was admitted for observation of a low back contusion and idiopathic right leg tingling.  It was noted that his idiopathic right lower extremity paresthesias were resolving.  The examiner found that the weight of medical evidence shows that this presentation was unrelated to his current claimed diagnosis of RLS.

The Board finds that this medical opinion is inadequate, as the examiner did not address the Veteran's contentions that he has experienced the same sensations in his legs since service, and that these sensations have been determined to be symptoms of RLS.  In addition, the examiner did not address the finding of night time motor restlessness observed in the Veteran while hospitalized in service.  Finally, the examiner did not explain how he reached the conclusion that "the weight of the medical evidence" shows that the RLS is unrelated to the Veteran's military service.

As such, the Board finds that the Veteran should be provided with a VA examination to determine whether his current RLS began during or is etiologically related to active duty.

The Board notes that adjudication of the claims for entitlement to service connection for a psychiatric disorder and RLS may impact adjudication of the claim for entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for entitlement to a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, all outstanding records, in particular, records from the Hope Community Support Program beginning in November 2012 to the present, should be obtained.

2.  Schedule the Veteran for a VA examination to determine the etiology of his Restless Leg Syndrome (RLS).  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's RLS began during or is etiologically related to any incident of active duty.

In rendering the opinion, the examiner must address the Veteran's contentions that the current sensations in his legs, which have been linked to a diagnosis of RLS, are consistent with the sensations in his legs he experienced while on active duty.  In addition, the examiner must address the service treatment records reflecting that, while the Veteran was hospitalized for psychiatric treatment in May 1998, he demonstrated motor restlessness during the night without reports of nightmares or other subjective complaints of sleep.  

The examiner must provide reasons for each opinion. 

The absence of evidence of treatment for or diagnosis of RLS in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder diagnosed over the appeals period (since October 2010).  

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that any psychiatric disorder diagnosed over the appeals period (since October 2010) had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service; and

(b)  It is at least as likely as not (50 percent probability or more) that any psychiatric disorder diagnosed over the appeals period (since October 2010) has been caused (in whole or in part) or aggravated (has undergone a measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by pain associated with his service-connected back or left lower extremity disabilities.

If any psychiatric disorder diagnosed over the appeals period (since October 2010) has been aggravated by pain associated with his service-connected back or left lower extremity disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

Because the Veteran did not have a psychiatric disorder noted upon entry into military service, the examiner must assume that the Veteran did not have any pre-existing psychiatric disorder prior to military service.

4.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


